Citation Nr: 1605872	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  11-12 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

In April 2012, the Veteran testified before a Decision Review Officer in Waco, Texas.  A transcript of that hearing is of record.

In his May 2011 substantive appeal to the Board, the Veteran requested a Travel Board hearing.  Subsequently, in August 2015, the Veteran withdrew his hearing request.  Therefore, the Board will consider his request to be withdrawn and proceed to adjudicate the appeal.  38 C.F.R. § 20.704(d) (2015).    


FINDINGS OF FACT

1.  The Veteran is service-connected for: type II diabetes mellitus (DM); diabetic neuropathy associated with type II DM; left knee meniscectomy with traumatic arthritis, status post arthroplasty; status post right total knee arthroplasty; right hand carpal tunnel release (dominant hand); psoriasis; diabetic peripheral neuropathy with sciatic and femoral nerve involvement of the right lower extremity, associated with type II DM; diabetic peripheral neuropathy with sciatic and femoral nerve involvement of the left lower extremity, associated with type II DM; and erectile dysfunction associated with type II DM.

2.  The Veteran's combined disability was evaluated as 70 percent disabling as of September 29, 2006, 80 percent disabling as of March 27, 2008, and 100 percent disabling from July 18, 2012. 

3.  The competent clinical evidence of record is against a finding that the Veteran's service-connected disabilities preclude him from maintaining substantially gainful employment.



CONCLUSION OF LAW

The criteria for the award of TDIU benefits have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in June 2010. 

The claims file includes service treatment records (STRs), post service clinical records, and the statements of the Veteran and his representative in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

The claims file includes a VA general medical examination report from July 2010.  The Board notes the Veteran's October 2010 assertion that the July 2010 VA examination was "inadequate" because the examiner's opinion is not supported by the medical evidence of record.  However, a review of the examination report and opinion reveals no inadequacies.  The report is predicated on the Veteran's reported symptoms, clinical records, clinical examination findings, and a review of the claims folder.  The reports contain findings necessary to determine whether entitlement to a TDIU is warranted.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Adequate rationale has been provided.  The Board finds that an adequate opinion has been obtained.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2  (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (A medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Accordingly, the Board finds that VA's duty to assist with respect to the claim on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) (2015).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained. 

Legal criteria

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

Analysis 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran is service-connected for: type II diabetes mellitus (DM) evaluated as 10 percent from July 26, 2007, and 20 percent from July 18, 2012; diabetic neuropathy associated with type II DM evaluated as 60 percent from July 18, 2012; left knee meniscectomy with traumatic arthritis status post arthroplasty evaluated as 10 percent from February 23, 1987, 20 percent from December 23, 1994, and 30 percent from August 1, 1999; status post right total knee arthroplasty evaluated as 10 percent from June 30, 1998, and 30 percent from September 1, 2000; right hand carpal tunnel release (dominant hand) evaluated as noncompensable from February 23, 1987, and 30 percent from September 29, 2006; psoriasis evaluated as noncompensable from February 23, 1987, and 30 percent from March 27, 2008; diabetic peripheral neuropathy with sciatic and femoral nerve involvement of the right lower extremity, associated with type II DM, evaluated as 20 percent from July 18, 2012; diabetic peripheral neuropathy with sciatic and femoral nerve involvement of the left lower extremity, associated with type II DM, evaluated as 20 percent from July 18, 2012; and erectile dysfunction associated with type II DM evaluated as noncompensable.  The Veteran's combined evaluation is 70 percent disabling as of September 29, 2006, 80 percent disabling as of March 27, 2008, and 100 percent disabling from July 18, 2012. 

The Veteran also has the following disabilities for which he is not service connected:  bilateral hearing loss, tinnitus, and a lower back disability.

As noted above, total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

38 C.F.R. § 4.16(a) states that disabilities affecting a single body system, such as orthopedic, are considered as one disability.  Therefore, the Veteran's bilateral knee disabilities are considered as a single disability for TDIU purposes.  The Board finds that the Veteran meets the schedular criteria for TDIU beginning September 29, 2006.  The Veteran is eligible for TDIU provided that the competent credible evidence reflects that the Veteran has a service-connected disability or disabilities which prevent him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage"). See Moore v. Derwinski (1991). 

The Veteran filed a claim for entitlement to a TDIU in May 2010.  The Board acknowledges the Veteran's statement received in October 2010 in which he wrote, "There is no job w[h]ere there would be limited to prolong standing, walking, climbing up or down ladders, squatting, or limitation of use of my right hand.  Skin condition limits inside jobs."  The Board also acknowledges the Veteran's May 2011 statement in which he argues that the evidence shows limitations in his ability to perform physically demanding employment and that he is too old to obtain sedentary employment.  The Veteran explained that although he has associate degrees in diesel mechanics and electronics engineering technology, he believes his age prevents him from obtaining gainful employment.  Notably, the Veteran wrote, "How many of the new hires in your office are over the age of 50, (not to mention 60) and come from my type of background?  The statement that the rater considers me capable of gainful employment goes far beyond naïve.  Were I to be 35-40 years of age, the statement may have been accurate."  See May 2011 VA Form 9.        

The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. See Van Hoose v. Brown (1993).  As discussed above, the Veteran's age and nonservice-connected disabilities are not for consideration.  38 C.F.R. §§ 3.341, 4.16, 4.19

Despite the contention that the Veteran's disabilities limit his ability to maintain any type of gainful employment, both physical and sedentary, the Board finds that the evidence of record does not support such a finding.  The clinical evidence does not reflect that the Veteran has been precluded from sedentary jobs, or jobs which require minimal walking and standing.  The clinical evidence also reflects that the Veteran is less than credible as to the cause of his unemployability.  

The Veteran underwent a VA general medical examination in July 2010.  The report reflects that the Veteran reported he was last employed as a diesel mechanic before he stopped working in 1995 due to bilateral knee pain.  The Veteran explained that he cannot cook by standing for more than three minutes due to low back pain.  The report reflects such back pain is not related to the Veteran's left knee condition.   The report reflects that the Veteran's right hand showed decreased dexterity for pushing, pulling, and twisting, as well as decreased strength.  The report reflects his writing was good.  The examiner concluded that the Veteran may function in an occupational environment with the following limitations:  No prolonged standing or walking for more than 30 minutes, no repeated climbing up and down on ladders, no activities involving squatting due to his knee disabilities, and no carrying or lifting weights which weigh more than five pounds due to weakness in right hand grip strength from right carpal tunnel syndrome and release.

In April 2012, the Veteran testified before a decision review officer.  The Veteran explained that he believes his back disability is related to his service-connected knee disabilities.  See April 2012 RO hearing transcript, pp. 3-4.  The Veteran explained that he last worked as a school bus driver in 2004, but noted he volunteers at a VFW bar.  Id. p. 4.  The Veteran explained that he did not leave his school bus job due to his service-connected disabilities, but instead, "because they were cutting back."  Id. pp. 4-5.  The Veteran continued, "... the fact that my service connection didn't have anything to do with it, at the time, but when I tried to go for... well, they wanted me to come back, and I said, 'I can't do that.'  I was afraid if I started that anymore, my PTSD would kick in..."  Id. p. 5.  (The Board notes that the Veteran is not service connected for posttraumatic stress disorder.)  The Veteran testified that back pain prevents him from standing to cook eggs and bacon without taking a three or four minute break in between.  The Veteran also testified that he started a barbeque business, but that it failed because his physical appearance due to constant psoriasis caused customers to leave.  Id. p. 6.  

The Veteran underwent a VA examination for his back disability in December 2012.  An addendum opinion was submitted in March 2013.  The examination report reflects that the Veteran reported sharp lower back pain and an inability to stand for more than 10 minutes before needing to sit for 10 minutes.  An MRI revealed degenerative changes at all lumbar discs and osteoarthritis changes in the facet joints at the lower two lumbar levels.  Based on examination of the Veteran, a review of the Veteran's VA treatment records, and a review of the Veteran's claims file, the examiner opined that "it is not likely that the Veteran's lower back condition is proximately due to or the result of left knee meniscectomy with traumatic arthritis, status post arthroplasty and status post right total knee arthroplasty."  As additional rationale for her opinion, the examiner noted that medical literature explains that at least 30 percent of people aged 30-50 years old will have some degree of disc space degeneration and after a patient reaches 60, some level of disc degeneration is a normal finding.  The report reflects that the Veteran worked in a bar and drove a school bus but is not able to do either job currently because of lower back pain.  The report does not reflect a clinical determination that the Veteran was unemployable due to his service-connected disabilities as it only pertains to the Veteran's back disability which was determined to be "not likely" related to service.

The Board notes that the mere fact that the Veteran's disabilities have an affect with his employment is not sufficient to find that he is entitled to TDIU.  In order to warrant a TDIU, the evidence of record must reflect that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  In the present claim, the competent credible evidence of record does not reflect that the Veteran is unable to earn a living wage due to his service-connected disabilities, but rather, that the Veteran can work in a sedentary environment.  Furthermore, the evidence reflects he left his job as a bus driver in 2004, not due to his service-connected disabilities, but because the employer was downsizing staff.  When later offered to return to the job, the Veteran declined.  Clinical records reflect that the Veteran subsequently worked as a barbeque caterer for some time in 2005 and 2006, as well as a volunteer bartender at the VFW.  See clinical records dated January 2005, November 2005, March 2006, and February 2008.  The clinical evidence also reflects that after leaving the bus driving position, the Veteran saw substantial weight loss which was attributed to the Veteran working outside daily, including on his tractor.  See clinical records dated September 2005, September 2008, and October 2008.  

The Veteran's disability ratings are recognition that the impairment may make it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment.  See Van Hoose v. Brown (1993).  The mere fact that the Veteran has not sustained long-term employment in the past decade is not synonymous with an inability to maintain substantial gainful employment at other occupations.  The evidence of record does not reflect that the Veteran is unemployable due to his service-connected disabilities and with consideration of his level of education and previous work experience.  

The preponderance of the evidence is against the Veteran's contention that his service-connected disabilities are of such severity, even in combination, as to preclude his participation in substantially gainful employment.  The Board has considered the benefit-of-the-doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert . v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


